 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    DANNY JAMES COHEA,                                 No. 2:97-cv-0366 MCE DB P
11                        Plaintiff,
12            v.                                         ORDER
13    T. BRAY, et al.,
14                        Defendants.
15

16           Plaintiff, a state prisoner, filed a pro se with a civil rights action under 42 U.S.C. § 1983

17   on March 11, 1997. This action has been closed since March 26, 1998. Presently before the

18   court is plaintiff’s motion to rescind the filing fee. (ECF No. 31.)

19      I.         Background

20           Plaintiff filed an application to proceed in forma pauperis concurrently with the complaint.

21   (ECF No. 1.) Before the court screened the original complaint, plaintiff filed an amended

22   complaint. (ECF No. 3.) The magistrate judge then assigned to this action granted plaintiff’s

23   motion to proceed in forma pauperis, screened the amended complaint, found plaintiff had failed

24   to state a claim, and directed plaintiff to file a second amended complaint. (ECF No. 4.) The

25   court screened the second amended complaint and recommended that plaintiff’s claim be

26   dismissed without leave to amend for failure to state a claim. (ECF No. 16.) The district judge

27   then assigned to this action adopted the findings and recommendations and judgment was entered

28   on March 26, 1998. (ECF Nos. 22, 23.)
 1       II.       Motion to Rescind

 2              Plaintiff states that although this action has been closed the California Department of

 3   Corrections and Rehabilitation has continued to collect funds to pay the filing fee for this action

 4   from his trust account. Plaintiff claims removal of funds to pay the filing fee is unconstitutional

 5   because this case was dismissed. He argues his obligation to pay any filings fees should have

 6   ended when his case was dismissed.

 7       III.      Discussion

 8              Under the Prison Litigation Reform Act (“PLRA”) when a litigant, such as plaintiff, files

 9   a federal civil rights action, he remains liable for the full payment of the filing fee regardless of

10   the outcome of the action. See 28 U.S.C. § 1915(b)(1)&(2); Antonetti v. Foster, No. 3:14-cv-

11   495-JAD-VPC, 2015 WL 6437399, at *3 (D. Nev. Oct. 22, 2015) (“Plaintiff will . . . be required

12   to make monthly payments toward the full $350 filing fee when he has funds available, even

13   though this case is being dismissed.”); Turner v. San Diego County, No. 14cv1965 LAB (WVG),

14   2014 WL 5800595, at *1 (S.D. Cal. Nov. 7, 2014) (same); Mercier v. FBI, No. CV07-281-S-EJL,

15   2008 WL 360843, at *2 (D. Id. Feb. 8, 2008) (same); see also Purkey v. Green, 28 Fed. Appx.

16   736, 746 (10th Cir. 2001) (“Section 1915(b) does not waive the filing fee, however, nor does it

17   condition payment of the filing fee on success on the merits . . . Notwithstanding the district

18   court’s dismissal of plaintiff’s action, he is still required to pay the full filing fee to the district

19   court.”); In re Alea, 286 F.3d 378 (6th Cir. 2002) (dismissal of an action does not obviate the

20   prisoner’s obligation to pay the full filing fee); McGore v. Wrigglesworth, 114 F.3d 601, 607 (6th
21   Cir. 1997) (“Section 1915(b)(1) compels payment of the respective fees at the moment the

22   complaint or notice of appeal is filed. Any subsequent dismissal of the case does not negate this

23   financial responsibility.”) (internal citation omitted)), overruled on other grounds by Jones v.

24   Bock, 549 U.S. 199 (2007).

25              Under 28 U.S.C. § 1915(b), “if a prisoner brings a civil action or files an appeal in forma

26   pauperis, the prisoner shall be required to pay the full amount of a filing fee.” 28 U.S.C. §
27   1915(b)(1) (emphasis added). Accordingly, the court is required to assess an initial partial filing

28   fee and collect subsequent payments on an incremental basis “until the filing fees are paid.” 28
                                                           2
 1   U.S.C. §19195(b)(1), (2). While § 1915 allows a litigant to commence a civil action without

 2   prepaying the fees, the litigant is still responsible for paying the full amount of the filing fee.

 3   Because §1915 requires prison litigants to pay the full amount of the filing fee, even when the

 4   case is dismissed, plaintiff’s motion will be denied.

 5       IV.       Conclusion

 6             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to rescind filing fees

 7   (ECF No. 31) is denied. Plaintiff is advised that any further documents filed in this action will be

 8   disregarded and no orders will issue in response to any future filings.

 9   Dated: October 30, 2018

10

11

12

13

14
     DLB:12
15   DLB:1/Orders/Prisoner.Civil.Rights/cohe0366.fee

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
